DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the argument filed on 04/13/2022.
Status of the Claims
Claims 1, 9-11, 17, 19-20 have been amended.
Claims 1-20 are pending in the application.
Response to Arguments
Applicant argues (see page 3paragraph 2 of the remark) that Jheng 2771 does not teach or suggest "sending a buffer status report (BSR) pertaining to protocol data units (PDUs) in radio link control (RLC) layer and media access control (MAC) layer in the NR leg based on predicting the occurrence of the NR UL leg switch" as recited in Claim 1. 
Applicant argues similar regarding claim 11.

The Examiner respectfully disagrees. 
The Examiner respectfully submits that cited Applicant characterization of cited [0019] is erroneous. Instead [0019] reads that: in new radio (NR), buffer status report (BSR) sending is dependent of the User Equipment (UE) detection of path switch event. That is, UE detecting/predicting a change event; buffer status report (BSR) sending is founded on the uplink path change scenario in NR. This is prediction because BSR sending in NR is dependent of user equipment (UE) detection of patch switching event.
For that reason, the Examiner respectfully submits that applicant’s argument is responded to. The same reasoning applies to claim 11. 
Therefore, the rejection is maintained.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. US 2018/0212694 A1 hereinafter Jheng 2694, and further in view of Jheng et al. US 2019/0132771 A1 hereinafter Jheng 2771.

Regarding claim 1. Jheng 2694 discloses A method for handling data, dangling in a new radio (NR) leg of a split bearer, by a user equipment (UE), fig. 1, [0023] and [0026]: UE 110 UE 110 coupled to eNB 120 over a signaling link 152 (LTE leg) and to a gNB 130 over a signaling link 154 (NR leg), the method comprising: 
Predicting, by the UE, occurrence of an NR uplink (UL) leg switch, [0029], [0031] and [0033]: uplink switch caused by uplink transmissions (or resulting to) blockage where parameter (including power) comparison to established threshold result to switching from NR to LTE; 
and 
initiating recovery of dangling PDUs in the NR leg after the occurrence of the NR UL leg switch, wherein the recovery includes sending the dangling PDUs to a long term evolution (LTE) leg of the split bearer, [0033] from NR to LTE; [0036], transmit missing block over LTE. 
	However, Jheng 2694 does not explicitly disclose sending a buffer status report (BSR) pertaining to protocol data units (PDUs) in radio link control (RLC) layer and media access control (MAC) layer in the NR leg based on predicting the occurrence of the NR UL leg switch.
	Jheng 2771 teaches sending a buffer status report (BSR) pertaining to protocol data units (PDUs) in radio link control (RLC) layer and media access control (MAC) layer in the NR leg based on the UE predicting the occurrence of the NR UL leg switch, [0019] reads that: in new radio (NR), buffer status report (BSR) sending is dependent of the User Equipment (UE) detection of path switch event. That is, UE detecting/predicting a change event; buffer status report (BSR) sending is founded on the uplink path change scenario in NR. This is prediction because BSR sending in NR is dependent of user equipment (UE) detection of patch switching event.
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Jheng 2694 with Jheng 2771 to provide uplink (UL) path change where the BSR reporting is triggered for the UE to indicate its up-to-date buffer status for network scheduling, see [0019]-[0020].

Regarding claim 6. Jheng 2694 does not disclose but Jheng 2694 as modified with Jheng 2771 discloses, wherein PDCP layer PDUs is prevented by the UE from being included in the BSR, see figures 1-3, [0019] and [0038]; transmitting BSR in anticipation of handover from NR for, UE to stop preprocessing in order to better predict and/or schedule UL data.
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Jheng 2694 with Jheng 2771 to provide uplink (UL) path change where the BSR reporting is triggered for the UE to indicate its up-to-date buffer status for network scheduling, see [0019]-[0020].

Regarding claim 7. Jheng 2694 discloses, wherein the PDCP layer is caused by the UE to push the PDCP layer PDUs to the LTE leg based on the prediction of the occurrence of the NR UL leg switch, [0029], [0031] and [0033]: uplink switch caused by uplink transmissions (or resulting to) blockage where parameter (including power) comparison to established threshold result to switching from NR to LTE.

Regarding claim 8. Jheng 2694 discloses, wherein the method further comprises retransmitting the dangling PDUs from the LTE leg after the occurrence of the NR UL leg switch, [0037]: recovery; switch traffic to its NR in recovering from a previous switch (LTE).

Regarding claim 10. Jheng 2694 discloses cause the PDCP layer PDUs to push the PDCP layer PDUs to the LTE leg based on the prediction of the occurrence of the NR UL leg switch, [0029], [0031] and [0033]: uplink switch caused by uplink transmissions (or resulting to) blockage where parameter (including power) comparison to established threshold result to switching from NR to LTE.
However Jheng 2694 does not disclose but Jheng 2694 as modified with Jheng 2771 discloses wherein the UE is configured to: prevent PDCP layer PDUs from being included in the BSR, see figures 1-3, [0019] and [0038]; transmitting BSR in anticipation of handover from NR for, UE to stop preprocessing in order to better predict and/or schedule UL data.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Jheng 2694 with Jheng 2771 to provide uplink (UL) path change where the BSR reporting is triggered for the UE to indicate its up-to-date buffer status for network scheduling, see [0019]-[0020].

Regarding claim 11. Jheng 2694 discloses A user equipment (UE) for handling data, dangling in a new radio (NR) leg of a split bearer, the UE comprising: a communication interface; and a processor coupled to the communication interface, wherein the processor is configured to: 
predict an occurrence of an NR uplink (UL) leg switch, fig. 1, [0023] and [0026]: UE 110 UE 110 coupled to eNB 120 over a signaling link 152 (LTE leg) and to a gNB 130 over a signaling link 154 (NR leg); 
initiate recovery of dangling PDUs in the NR leg after the occurrence of the NR UL leg switch, wherein the recovery includes sending the dangling PDUs to a long term evolution (LTE) leg of the split bearer, [0033] from NR to LTE; [0036], transmit missing block over LTE. 
However, Jheng 2694 does not explicitly disclose send a buffer status report (BSR) pertaining to protocol data units (PDUs) in radio link control (RLC) layer and media access control (MAC) layer in the NR leg based on predicting the occurrence of NR UL leg switch.
Jheng 2771 teaches send a buffer status report (BSR) pertaining to protocol data units (PDUs) in radio link control (RLC) layer and media access control (MAC) layer in the NR leg based on the UE predicting the occurrence of NR UL leg switch, [0019] reads that: in new radio (NR), buffer status report (BSR) sending is dependent of the User Equipment (UE) detection of path switch event. That is, UE detecting/predicting a change event; buffer status report (BSR) sending is founded on the uplink path change scenario in NR. This is prediction because BSR sending in NR is dependent of user equipment (UE) detection of patch switching event.
	Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Jheng 2694 with Jheng 2771 to provide uplink (UL) path change where the BSR reporting is triggered for the UE to indicate its up-to-date buffer status for network scheduling, see [0019]-[0020].

Regarding claim 16. Jheng 2694 does not disclose but Jheng 2694 as modified with Jheng 2771 discloses, wherein the processor is configured to prevent PDCP layer PDUs from being included in the BSR, see figures 1-3, [0019] and [0038]; transmitting BSR in anticipation of handover from NR for, UE to stop preprocessing in order to better predict and/or schedule UL data.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Jheng 2694 with Jheng 2771 to provide uplink (UL) path change where the BSR reporting is triggered for the UE to indicate its up-to-date buffer status for network scheduling, see [0019]-[0020].

Regarding claim 17. Jheng 2694 discloses, wherein the processor is further configured to cause the PDCP layer to push the PDCP layer PDUs to the LTE leg based on the prediction of the occurrence of the NR UL leg switch, [0029], [0031] and [0033]: uplink switch caused by uplink transmissions (or resulting to) blockage where parameter (including power) comparison to established threshold result to switching from NR to LTE.

Regarding claim 18. Jheng 2694 discloses, wherein the processor is further configured to retransmit the dangling PDUs from the LTE leg, after the occurrence of the NR UL leg switch, , [0037]: recovery; switch traffic to its NR in recovering from a previous switch (LTE).

Regarding claim 20. Jheng 2694 discloses cause the PDCP layer PDUs to push the PDCP layer PDUs to the LTE leg based on the prediction of occurrence of the NR UL leg switch, [0029], [0031] and [0033]: uplink switch caused by uplink transmissions (or resulting to) blockage where parameter (including power) comparison to established threshold result to switching from NR to LTE.
However Jheng 2694 does not disclose but Jheng 2694 as modified with Jheng 2771 discloses wherein the UE is configured to: prevent PDCP layer PDUs from being included in the BSR, see figures 1-3, [0019] and [0038]; transmitting BSR in anticipation of handover from NR for, UE to stop preprocessing in order to better predict and/or schedule UL data.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Jheng 2694 with Jheng 2771 to provide uplink (UL) path change where the BSR reporting is triggered for the UE to indicate its up-to-date buffer status for network scheduling, see [0019]-[0020].
Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jheng et al. US 2018/0212694 A1 hereinafter Jheng 2694, and further in view of Jheng et al. US 2019/0132771 A1 hereinafter Jheng 2771 and further in view of Choi et al. US 2015/0189600 A1 hereinafter Choi.

Regarding claim 2. Jheng 2694 does not disclose but Jheng 2694 as modified with Jheng 2771 discloses, wherein the occurrence of NR UL leg switch is predicted on determining at least one of: 
a number of UL grants allocated to the UE, for transmission of UL data through the NR leg, is less than a threshold number of UL grants for more than a threshold time duration; 
a number of UL retransmissions during the threshold time duration is greater than a threshold number of UL retransmissions; 
an activation of packet data convergence protocol (PDCP) after a time period, wherein the time period is less than a threshold time period of activation after which the PDCP discard timer is activated; and 
a number of UL transmissions at maximum transmit power limit (MTPL) is greater than a threshold number of UL transmissions at MTPL, fig.2; [0031] number of UL transmission (sum of a+b+c) is greater than threshold. 
However, Jheng 2694 as modified with Jheng 2771 does not disclose UL transmissions at maximum transmit power limit (MTPL).
	Choi discloses UL transmissions at maximum transmit power limit (MTPL), [0007], [0048]; uplink transmissions having a maximum transmit power level (MTPL). 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Jheng 2694 and Jheng 2771 with Choi to provide for uplink traffic planning in a more efficient manner, see [0048].

Regarding claim 3. Jheng 2694 discloses, wherein the threshold time duration is a time period spanning a detection of degradation of the NR leg and the occurrence of the NR UL leg switch, when meeting the threshold criterion, [0033]:  from NR to LTE.

Regarding claim 12. Jheng 2694 does not disclose but Jheng 2694 as modified with Jheng 2771 discloses, wherein the occurrence of NR UL leg switch is predicted on determining at least one of: a number of UL grants allocated to the UE, for transmission of UL data through the NR leg, is less than a threshold number of UL grants for more than a threshold time duration; a number of UL retransmissions during the threshold time duration is greater than a threshold number of UL retransmissions; an activation of packet data convergence protocol (PDCP) discard timer after a time period, wherein the time period is less than a threshold time period of activation after which the PDCP discard timer is activated; and a number of UL transmissions at maximum transmit power limit (MTPL) is greater than a threshold number of UL transmissions at MTPL, , fig.2; [0031] number of UL transmission (sum of a+b+c) is greater than threshold. 
However, Jheng 2694 as modified with Jheng 2771 does not disclose UL transmissions at maximum transmit power limit (MTPL).
	Choi discloses UL transmissions at maximum transmit power limit (MTPL), [0007], [0048]; uplink transmissions having a maximum transmit power level (MTPL). 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Jheng 2694 and Jheng 2771 with Choi to provide for uplink traffic planning in a more efficient manner, see [0048].

Regarding claim 13. Jheng 2694 discloses, wherein the threshold time duration is a time period spanning a detection of degradation of the NR leg and the occurrence of the NR UL leg switch, when meeting the threshold criterion, [0033]:  from NR to LTE.
Allowable Subject Matter
Claims 4, 5, 9, 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4.  The claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art alone or in combination does not teach the combination of limitation reciting that wherein the threshold number of UL grants, the threshold time duration, the threshold number of UL retransmissions, the threshold time period of activation of the PDCP discard timer, and the threshold number of UL transmissions at MTPL, is determined based on at least one of: UE transmitted power, modulation and coding scheme (MCS), reference signal received power (RSRP), beam RSRP, UL retransmissions, path loss, signal to noise ratio (SNR), PDCP discard timer, cell-identity (ID), location ID, and public land mobile network (PLMN) ID. 

Regarding claim 9. The claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art alone or in combination does not teach the combination of limitation reciting that, further comprising: 
creating copies of the PDUs in the RLC layer and the MAC layer in the NR leg; 
sending the copies of the PDUs to the LTE leg of the split bearer based on the prediction of occurrence of the NR UL leg switch, prior to sending the BSR pertaining to the PDUs in the RLC layer and the MAC layer in the NR leg; 
marking at least one PDU, amongst the PDUs, after transmission of the at least one PDU from one of the LTE leg and the NR leg; and 
deleting the at least one PDU from one of: the NR leg if the at least one PDU is transmitted from the LTE leg; and the LTE leg if the at least one PDU is transmitted from the NR leg. 

Claim 5 is dependent from indicated allowable claim 4.
Claim 14 recites similar limitations as recited in claim 4.
Claim 15 is dependent from indicated allowable claim 14.
Claim 19 recites similar limitations as recited in claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/19/2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414